Opinion by
Orlady, J.,
The plaintiffs statement set out an employment by the defendant to furnish materials and do repairing to certain school*487houses in the township of Plymouth, such as fixing the floors, windows, and doors, and other like work, together with' a promise by the defendant to pay therefor. The defendant did not offer any testimony. Subsequent to the work being done, the school board, at a regular session, considered the bill as presented by the plaintiff, and unanimously voted an approval of it by directing that an order be drawn on the treasurer for the amount of $250, which was signed by the president and secretary.
The plaintiff was engaged by a member of the board to do the work, and the material was furnished and labor performed under the supervision of this director. It does not appear that the board of school directors, as such was consulted in the first instance, or gave the order after a consultation in regard to the subject, but it does appear that the repairs and changes were necessary, and that the board did delegate its authority to one of its members to have the work done, and further that his action in the matter was ratified and approved by the full board, after having full knowledge of all the facts. The minutes of the meetings of the board of directors were kept in a very irregular manner, but the undisputed testimony shows that the proceedings were regular and that the defendant received the benefit of the plaintiff’s materials and services. The amount of the bill was reasonable, and the only irregularity in the whole proceeding was that of the officials of the school board in not making a proper record of their action. While the best evidence of an official action is the entry regularly made upon the minutes, an unrecorded act, if clearly proved, is valid and binding. In this case it would be manifestly unjust to visit punishment upon the plaintiff for a dereliction of duty of the board. The order issued to the plaintiff in this case was not sued upon as a separate cause of action but was used as corroboration of the ratification by the board of the order it gave to the director to have the work done, as well as of their approval of the itemized bill presented for their consideration at a regular meeting.
■ The act of a borough can be 'proved otherwise than by its records or other written documents, and the testimony of the witnesses produced by the plaintiff was such as to warrant the *488finding that the work was done by the authority of the borough: Weir v. Plymouth Borough, 148 Pa. 566; Rothwell v. California Borough, 21 Pa. Superior Ct. 234; Oakley v. Luzerne Borough, 25 Pa. Superior Ct. 425.
The assignment of error is overruled. The judgment is affirmed.